845 F.2d 1034
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Manuel S. SALSBERRY, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 87-3550.
United States Court of Appeals, Federal Circuit.
Feb. 12, 1988.

Before FRIEDMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (board), Docket No. SF07528710461, sustaining Manuel Salsberry's removal from his position as meatcutter foreman with the United States Department of the Air Force based on the charge of submitting a false travel voucher, is affirmed.

OPINION

2
The board's decision has not been shown to be arbitrary, capricious, an abuse of discretion, contrary to law, obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c).